





Exhibit 10.2


EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (the “Agreement”) is entered into as of
December 13, 2019 (the “Effective Date”), by and among TCF Financial Corporation
(“TCF”), a Michigan corporation, TCF National Bank (the “Bank”) and Brian Maass
(the “Executive”).
Recitals
WHEREAS, TCF Financial Corporation, a Delaware corporation (“Legacy TCF”) merged
with and into TCF (formerly known as Chemical Financial Corporation), with
Chemical Financial Corporation changing its name to “TCF Financial Corporation”
and surviving such merger (“Merger”), effective as of the Effective Date, and
immediately following the Merger, Chemical Bank was merged with and into the
Bank, with the Bank as the surviving entity of such merger; and


WHEREAS, Legacy TCF and the Executive entered into a Change in Control Severance
Agreement (the “Prior Agreement”), effective as of March 1, 2018, and TCF, the
Bank and Executive desire to supersede and replace the Prior Agreement,
effective as of the Effective Date; and


WHEREAS, the Board of Directors (the “Board”) of TCF believes that it is in the
best interest of TCF and its shareholders to secure Executive’s continued
services to encourage Executive’s full dedication to TCF following the Merger
and to ensure Executive’s continued dedication and objectivity in the event of
any Change in Control, as defined herein; and


WHEREAS, Executive acknowledges and agrees that pursuant to Executive’s
employment with TCF, Executive has acquired and shall continue to acquire a
considerable amount of knowledge and goodwill with respect to the business of
TCF that would be detrimental to TCF if used by Executive to compete with TCF;
and
WHEREAS, TCF wishes to protect its investment in its business, employees,
customer relationships and confidential information by requiring Executive to
abide by certain restrictive covenants regarding confidentiality,
non-competition, non-solicitation and other matters, as set forth herein; and
WHEREAS, the Board of TCF desires to employ Executive in the positions set forth
below, and Executive desires to be employed in and serve in such positions, on
the terms and conditions set forth in this Agreement; and
NOW, THEREFORE, for and in consideration of the foregoing, the mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree that the Prior
Agreement is hereby superseded and replaced, in its entirety, effective as of
the Effective Date, as set forth below. For purposes of this Agreement, “TCF”
includes the Bank, unless the context clearly requires otherwise, and the term
“Affiliate” means any organization controlling, controlled by or under common
control with TCF.




1

--------------------------------------------------------------------------------





1.Employment; Term. TCF hereby employs Executive under the terms of this
Agreement, and Executive hereby accepts such employment terms for an initial two
(2) year period commencing as of the Effective Date and ending on the second
anniversary of the Effective Date (the “Initial Term”), unless sooner terminated
as provided in Section 5 below. This Agreement automatically shall renew on each
anniversary of the Effective Date for successive one (1) year periods following
the expiration of the Initial Term, unless either party provides the other party
with written notice of intention to terminate this Agreement in accordance with
Section 14(e), at least thirty (30) days before an anniversary of the Effective
Date, in which case this Agreement shall terminate at the end of the then
current Term, without any further extension; provided, however, that:


(a)except for termination as provided above pursuant to written notice from
Executive to TCF, this Agreement shall not terminate during an Active Change in
Control Proposal Period even if TCF has given Executive notice of its intention
to terminate this Agreement. As used in this Agreement the term “Active Change
in Control Proposal Period” shall mean any period:


(i)during which the Board of TCF has authorized TCF’s solicitation of offers for
a transaction which, if consummated, would constitute a Change in Control; or


(ii)during which TCF has received a proposal for a transaction which, if
consummated, would constitute a Change in Control, and the Board of TCF has not
determined to reject such proposal without any counter-offer or further
discussions; or


(iii)during which any proxy solicitation or tender offer with regard to the
securities of TCF is ongoing, if the intent of such proxy solicitation or tender
offer is to cause TCF to solicit offers for or enter into a transaction that
would constitute a Change in Control;


(b)except for termination as provided above pursuant to written notice from
Executive to TCF upon the occurrence of a “Change in Control” (as defined in
Section 7(a)), the Term of this Agreement shall automatically be extended until
the second anniversary of the effective date of the Change in Control, even if
TCF has given notice of its intent to terminate this Agreement; and


(c)termination of this Agreement shall not affect the obligations of either
party accrued before termination of the Agreement, including Executive’s
obligations under Sections 6 through 14.


Provided, however, that the Merger, and any and all actions and omissions which
are connected with the Merger and which occurred prior to or occur after the
Merger shall not constitute and shall be deemed not to constitute and shall not
give rise to an “Active Change in Control Proposal Period”. The Initial Term and
all renewals together shall constitute the “Term” of this Agreement.
2.Position; Duties. Executive shall serve as: (a) Executive Vice President,
Deputy Chief Financial Officer and Treasurer (Executive’s principal position)
until such time as Executive is promoted to the position of Executive Vice
President and Chief Financial Officer, at which time this will become
Executive’s principal position; and (b) in such positions with Affiliates as are


2

--------------------------------------------------------------------------------





reasonably requested by TCF, provided that the duties of such positions are
consistent with Executive’s responsibilities in Executive’s principal position,
which duties in the aggregate shall constitute Executive’s employment hereunder
(“Employment”). Executive shall perform the services customarily associated with
the aforementioned positions and as otherwise may be assigned to Executive from
time to time by TCF. Executive shall devote the majority of Executive’s business
time to TCF’s affairs and to Executive’s duties hereunder; provided, however,
Executive may engage in civic and professional activities, service on boards of
directors and similar activities, as long as such activities do not constitute a
conflict of interest or impair Executive’s performance to TCF. Executive shall
perform Executive’s Employment duties diligently and to the best of Executive’s
ability, in compliance with TCF’s policies and procedures, and the laws and
regulations that apply to TCF’s business.


3.Compensation and Benefits. As compensation for the services to be rendered by
Executive under this Agreement, TCF shall provide Executive with the following
compensation and benefits during the Employment Term:


(a)Base Salary. TCF shall pay Executive an initial annual base salary (“Base
Salary”) of Five Hundred Seventy Five Thousand Dollars ($575,000), effective as
of the Effective Date and prorated for any partial year, subject to required
payroll deductions and tax withholdings, payable in weekly, bi-weekly or
semi-monthly installments in accordance with TCF’s normal payroll practices.
Executive’s Base Salary shall be subject to annual review and adjustment
pursuant to TCF’s normal procedures.


(b)Bonus. Executive shall be eligible to participate in annual bonus programs
for senior executives of TCF, at a level commensurate with Executive’s principal
position.


(c)Equity Plans. Executive shall participate in any long-term incentive plan or
other equity-based compensation programs (“Equity Plans”) offered by TCF, at a
level commensurate with Executive’s principal position.


(d)Fringe Benefits. Executive shall participate in health and dental, life
insurance, short and long term disability insurance, retirement, use of his
company car, and other employee fringe benefit programs covering TCF’s salaried
employees as a group, and shall receive any benefits agreed to by TCF and
participate in any programs applicable to TCF’s senior executives, in either
case as such programs or benefits may change from time to time. The terms of
applicable insurance policies and benefit plans in effect from time to time
shall govern with regard to specific issues of coverage and benefit eligibility.
All benefit programs are subject to change from time to time in TCF’s
discretion.


(e)Tax Withholdings. TCF shall withhold from any amounts payable under this
Agreement such federal, state and local taxes as TCF determines are required to
be withheld pursuant to applicable law.


4.Reimbursement of Expenses. TCF shall reimburse Executive for all reasonable
ordinary and necessary business expenses incurred by Executive in connection
with the performance of Executive’s duties hereunder, including but not limited
to Executive’s fees and expenses for attendance at banking-related conventions
and similar events, reasonable professional association and seminar expenses and
other expenses authorized by TCF, upon submission of proper documentation for
tax and accounting purposes in compliance with TCF’s


3

--------------------------------------------------------------------------------





reimbursement policies in effect from time to time. Such reimbursements shall be
made promptly but in no event later than March 15 following the calendar year in
which an expense is incurred. For purposes of reimbursements subject to Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), the amount
of expenses eligible for reimbursement during one (1) year shall not affect
expenses eligible for reimbursement in any other year, and such amount is not
subject to liquidation or exchange for another benefit.


5.Termination. Executive’s Employment under this Agreement shall terminate as of
the earliest termination date to occur, as set forth below (“Employment
Termination Date”):


(a)Death. Automatically effective upon Executive’s death


(b)Disability. By TCF, effective upon written notice to Executive in the event
of Executive’s permanent and total disability, as defined in this Section 5(b)
(“Disability”). Executive shall be deemed to have incurred a Disability if
Executive is unable by reason of physical or mental disability to properly
perform Executive’s duties hereunder for a period of one hundred and eighty
(180) days. If Executive wishes to contest Executive’s termination due to
Disability, Executive must give TCF written notice of Executive’s disagreement
within ten (10) days after receipt of the Disability notice from TCF, and
Executive must promptly submit to examination by a physician who is reasonably
acceptable to both Executive and TCF (with consultation from other physicians as
determined by the physician). If (i) within sixty (60) days after receipt by
Executive of the Disability notice from TCF, the physician issues a written
statement to the effect that in the physician’s opinion, Executive is capable of
resuming Executive’s Employment and devoting Executive’s full time and energy to
discharging Executive’s duties within sixty (60) days after the date of such
statement, and (ii) Executive does in fact within such sixty (60) day period
resume Employment and properly perform Executive’s duties hereunder, then
Executive’s Employment shall not be terminated due to Disability. It is
understood that TCF has the right to terminate Executive’s Employment due to
Disability without meeting the standards in this Section 5(b), and in such event
the termination shall be deemed to be a Termination Without Cause pursuant to
Section 5(d).


(c)For Cause. By TCF, effective upon written notice to Executive for Cause,
unless specified otherwise below. For purposes of this Agreement, “Cause” means:
(i) Executive’s removal by order of a regulatory agency having jurisdiction over
TCF; (ii) Executive’s material breach of any provision in this Agreement; if the
breach is curable, it shall constitute Cause only if it continues uncured for a
period of twenty (20) days after Executive’s receipt of written notice of such
breach by TCF; (iii) Executive’s failure or refusal, in any material manner to
perform all lawful services required of Executive’s in Executive’s Employment
positions with TCF, which failure or refusal continues for more than twenty (20)
days after Executive’s receipt of written notice of such deficiency; (iv)
Executive’s commission of fraud, embezzlement, theft, or a crime constituting
moral turpitude, whether or not involving TCF, which in the reasonable good
faith judgment of TCF’s Board, renders Executive’s continued employment harmful
to TCF; (v) Executive’s misappropriation of TCF assets or property, including
without limitation, obtaining material reimbursement through financial vouchers
or expense reports; or (vi) Executive’s conviction or the entry of a plea of
guilty or no contest by Executive with respect to any felony or other crime
which, in the reasonable good faith judgment of TCF’s Board, adversely affects
TCF and its reputation.


4

--------------------------------------------------------------------------------





(d)Without Cause. By TCF, effective upon thirty (30) days’ written notice to
Executive at any time for any reason other than for death, Cause or Executive’s
Disability (“Termination Without Cause”).


(e)Resignation. By Executive, effective upon thirty (30) days’ written notice to
TCF at any time for any reason.


(f)Good Reason. By Executive, effective as set forth below. For purposes of this
Agreement, “Good Reason” means the occurrence of any of the following events
without the written consent of Executive:


(i)any material reduction in Executive’s Base Salary, as it may be adjusted from
time to time, without a corresponding reduction in the base salaries of the
other TCF executives;


(ii)(A) any material reduction in Executive’s status, position or
responsibilities, or (B) the failure of TCF to promote Executive to the position
of Chief Financial Officer on or before October 1, 2020;


(iii)any requirement by TCF (without Executive’s consent) that Executive be
principally (i.e. more than 50%) based between the Effective Date and the third
anniversary of the Effective Date at any office or location more than sixty (60)
miles from Executive’s principal work location as of the Effective Date of this
Agreement; or


(iv)any material breach of this Agreement by TCF


Notwithstanding the foregoing, a Good Reason event shall not be deemed to have
occurred (other than pursuant to Section 5(f)(ii)(B) above) if Executive’s
positions or responsibilities change in a manner that overall constitute an
enhanced position or one or more different positions with the same or greater
aggregate responsibilities. Further, if Executive fails to give TCF written
notice of Executive’s intention to terminate Employment with TCF for Good Reason
within ninety (90) days following Executive’s first knowledge of any Good Reason
event and a period of sixty (60) days in which TCF may remedy the event alleged
to constitute Good Reason, and if Executive has not Separated from Service (as
defined in Section 14(c)(ii)) within thirty (30) days following expiration of
TCF’s cure period, the event shall not constitute Good Reason, and Executive
shall have no right to terminate employment for Good Reason as a result of such
event.


(g)Retirement. By Executive, due to retirement with at least ten (10) years of
service with TCF on or after reaching age fifty-five (55) with one years’
advance written notice (“Retirement”). For purposes of this paragraph, Executive
shall receive credit for Executive’s years of service with legacy banks if TCF
recognizes such service in Executive’s original hire date.


(h)During any notice period under Sections 5(c), 5(d), 5(e), 5(f) or 5(g), TCF
may, in its sole discretion, relieve Executive of some or all of Executive’s
duties during the notice period, but TCF shall continue to provide Executive
with Executive’s full salary, compensation, equity vesting, and benefits during
such period.


5

--------------------------------------------------------------------------------





6.Effect of Termination.


(a)Employment Termination Following Termination of this Agreement. If Executive
continues to be employed by TCF after termination of this Agreement due to
non-renewal as described in Section 1, Executive’s Employment may be terminated
by either party at will, and severance shall be determined based on TCF’s
severance guidelines as in effect at such time and not the “Severance” or
“Change in Control Severance” described in Sections 6(c) and 7(c) hereunder.


(b)Termination of Employment Without Severance. In the event of termination due
to death, Disability, Cause, resignation or Retirement, Executive (or
Executive’s estate, as applicable), shall not be entitled to any further
compensation from TCF or any Affiliate after termination of Employment, except
(a) unpaid Base Salary through the Employment Termination Date; (b) any vested
benefits accrued as of Executive’s Employment Termination Date (or vesting that
may occur due to death or Disability) as set forth below or under the terms of
any written TCF employment, compensation, benefit program or equity award
agreement, as applicable; and (c) any rights of Executive to indemnification
under the provisions of the Articles of Incorporation or Bylaws of TCF or the
Bank, or any indemnification agreement entered into between Executive and TCF,
the Bank or any Affiliate.


(i)Death and Disability Equity-Based Awards. Following execution of the Release
described in Section 6(c)(i)(A) below and expiration of the Release revocation
period, all equity-based awards (regardless of when granted to Executive) which
are outstanding at the time of Executive’s Employment Termination Date due to
death or Disability shall be treated as follows: (A) all unvested stock options
immediately shall vest, become exercisable and together with Executive’s other
vested, unexercised stock options, remain exercisable until the earlier of their
original term and one (1) year following Executive’s Employment Termination Date
for Disability (earlier of their original term and three (3) years following
Executive’s Employment Termination Date due to death); (B) the restrictions on
all time-based restricted stock grants immediately shall lapse; (C) all
time-based restricted stock units and restricted stock awards (“TRS Awards”)
automatically shall vest and be convertible into TCF’s Common Stock (in the case
of unit awards), with settlement (in the case of unit awards) to occur within
seven (7) days thereafter; and (D) all performance-based stock units and
performance-based restricted stock awards (“PRS Awards”) shall vest and be
settled (in the case of unit awards) within thirty (30) days after Executive’s
Employment Termination Date due to death or Disability at one hundred percent
(100%) of target.


(ii)Retirement With Notice Equity-Based Awards. Following execution of the
Release described in Section 6(c)(i)(A) below and expiration of the Release
revocation period, all equity-based awards (regardless of when granted to
Executive) which are outstanding at the time of Executive’s Employment
Termination Date due to Retirement with one year’s advance written notice shall
be treated as follows: (A) all unvested stock options immediately shall vest,
become exercisable and together with Executive’s other vested, unexercised stock
options, remain exercisable until the earlier of their original term and three
(3) years following Executive’s Employment Termination Date; (B) the
restrictions on all time-based restricted stock grants immediately shall lapse;
(C) all TRS Awards automatically shall vest and be convertible into TCF’s Common
Stock (in the case of unit awards), with settlement (in the case of unit awards)


6

--------------------------------------------------------------------------------





to occur within seven (7) days thereafter; and (D) all PRS Awards shall vest and
be settled (in the cause of unit awards) within thirty (30) days after
Executive’s Employment Termination Date due to Retirement at one hundred percent
(100%) of target.


(c)Separation Benefits upon Certain Terminations. The following provisions apply
only to qualifying Employment terminations not incurred within six (6) months
before or two (2) years after a Change in Control.


(i)Termination Without Cause. Upon Termination Without Cause, Executive shall be
entitled to the following Severance benefits (“Severance”).


(A)Severance Pay. If TCF terminates Executive’s Employment pursuant to a
Termination Without Cause, Executive shall be entitled to receive Severance pay
in the amount of one and one-half (1.5) times the sum of (1) Executive’s then
Base Salary, disregarding any Base Salary reduction due to a Good Reason
termination, plus (2) the average of Executive’s bonuses under TCF’s annual
executive incentive plan for each of the three (3) most recent complete calendar
years of Executive’s employment with TCF (or the lesser number of complete
calendar years that Executive has been employed by TCF), payable in equal
installments over seventy eight (78) weeks, subject to installment payment
adjustments, as applicable, to comply with Code Section 409A (“Severance Pay”).
Severance provided hereunder is conditioned upon Executive and TCF executing a
mutually agreeable release of claims, in substantially the form attached hereto
as Appendix A (the “Release”), which is enforceable within sixty (60) days
following Executive’s Employment Termination Date. Subject to any delayed
payment due to Executive’s status as a “Specified Employee” under Code Section
409A and as described more fully in Section 14(c)(ii) below, the Severance shall
be payable to Executive over time in accordance with TCF’s payroll practices and
procedures, beginning on the first pay date after sixty (60) days have lapsed
following Executive’s Separation from Service, provided that if the 60-day
period spans two (2) calendar years, payments shall commence on the first pay
date in the second calendar year and provided further that TCF, in its sole
discretion, may begin the payments earlier if such commencement does not violate
Code Section 409A. Notwithstanding the foregoing, if Executive is entitled to
receive the Severance but violates any provisions of Sections 10 through 12
hereof after termination of Employment, TCF shall be entitled to immediately
stop paying any further installments of Severance amounts or benefits provided
hereunder and shall have any other remedies, including claw back, that may be
available to TCF in law or at equity.
 
(B)Health Stipend. TCF shall pay Executive a lump sum cash stipend equal to Ten
Thousand Dollars ($10,000.00), conditioned on Executive’s execution of the
Release described herein that becomes irrevocable within sixty (60) days
following Executive’s Employment Termination Date, with the stipend payable on
the first payroll date after sixty (60) days have lapsed following Executive’s
Separation from Service, provided that if the 60-day period spans two (2)
calendar years, the payment shall be made on the first pay date in the second
calendar year and provided further that TCF, in its sole discretion, may make
the payment earlier if such commencement does not violate Code Section


7

--------------------------------------------------------------------------------





409A. Although the payment under this paragraph is intended to fund payment for
health coverage, the payment is not required to be used for health coverage and
Executive may use the payment for any purpose.


(C)Equity-Based Awards. Effective upon expiration of the Release revocation
period described in Section 6(c)(i)(A) above, all equity-based awards
(regardless of when granted to Executive) which are outstanding at the time of
Executive’s Employment Termination Date shall be treated as follows: (i) all
unvested stock options immediately shall vest, become exercisable and together
with Executive’s other vested, unexercised stock options, remain exercisable
until the earlier of their original term and three (3) years following
Executive’s Employment Termination Date; (ii) the restrictions on all time-based
restricted stock grants immediately shall lapse; (iii) all TRS Awards
automatically shall vest and be convertible into TCF’s Common Stock (in the case
of unit awards), with vesting and settlement (in the case of unit awards) to
occur within seven (7) days thereafter; and (iv) all PRS Awards shall vest and
be settled (in the case of unit awards) within thirty (30) days after
Executive’s Employment Termination Date at one hundred percent (100%) of target.


(D)Outplacement Services. TCF shall provide Executive with executive-level
outplacement services through an outplacement services firm selected by TCF with
Executive’s approval, which approval shall not be withheld if the firm selected
is reputable, for a period not to exceed twelve (12) months after Executive’s
Employment Termination Date. The timing of outplacement services shall be
determined by Executive, provided that all costs under this subsection must be
incurred, and all applicable payments to the outplacement firm made, within
twelve (12) months following Executive’s Employment Termination Date.


(ii)Termination for Good Reason. Executive may terminate employment for Good
Reason and receive the same benefits as Termination Without Cause in Section
6(c)(i), subject to the same limitations, Release and payment timing
restrictions as a Termination Without Cause.


(iii)Death, Disability and Retirement. For avoidance of doubt, the termination
of Executive’s Employment as a result of death, Disability or Retirement shall
not constitute a Termination Without Cause triggering the rights described in
Section 6(c)(i); provided, however, that Executive’s outstanding equity-based
awards shall be treated in accordance with Section 6(b) above, with Executive’s
personal representative signing the Release on behalf of Executive’s estate and
Executive’s equity-based awards being exercised by, or paid to, Executive’s
personal representative or such other successor in interest to Executive, as
applicable.


(d)Separation Benefits upon Certain Terminations On or Within Two Years After
the Closing Date of the Merger. The following provisions shall apply only if TCF
terminates Executive’s Employment pursuant to a Termination Without Cause, or if
Executive terminates Executive’s Employment for Good Reason, on or within two
(2) years after the closing date of the Merger, and shall not apply during such
two (2) year period with respect to a Termination Without Cause, or if Executive
terminates Executive’s Employment for Good


8

--------------------------------------------------------------------------------





Reason, after a subsequent Change in Control occurring after the Effective Date
and during such two (2) year period.


(i)Unpaid Base Salary. Any unpaid Base Salary through the Employment Termination
Date;


(ii)Health Stipend. TCF shall pay Executive a lump sum cash stipend equal to Ten
Thousand Dollars ($10,000.00), conditioned on Executive’s execution of the
Release described herein that becomes irrevocable within sixty (60) days
following Executive’s Employment Termination Date, with the stipend payable on
the first payroll date after sixty (60) days have lapsed following Executive’s
Separation from Service, provided that if the 60-day period spans two (2)
calendar years, the payment shall be made on the first pay date in the second
calendar year and provided further that TCF, in its sole discretion, may make
the payment earlier if such commencement does not violate Code Section 409A.
Although the payment under this paragraph is intended to fund payment for health
coverage, the payment is not required to be used for health coverage and
Executive may use the payment for any purpose; and


(iii)Outplacement Services. TCF shall provide Executive with executive-level
outplacement services through an outplacement services firm selected by TCF with
Executive’s approval, which approval shall not be withheld if the firm selected
is reputable, for a period not to exceed twelve (12) months after Executive’s
Employment Termination Date. The timing of outplacement services shall be
determined by Executive, provided that all costs under this subsection must be
incurred, and all applicable payments to the outplacement firm made, within
twelve (12) months following Executive’s Employment Termination Date.


7.Change in Control.


(a)Change in Control Definition. For purposes of this Agreement, “Change in
Control” shall be limited to TCF Financial Corporation and is defined as the
occurrence of any of the following events: (i) a person or persons acting as a
group, acquires (or has acquired during the 12-month period ending on the last
acquisition) TCF stock that together with stock held by such person or group
constitutes more than forty percent (40%) of the total voting power of the stock
of TCF; (ii) the consummation of a merger or consolidation of TCF with any other
corporation, if such merger or consolidation results in the outstanding voting
securities of TCF immediately prior thereto representing sixty percent (60%) or
less of the total outstanding voting securities of the surviving entity
immediately after such merger or consolidation; (iii) a majority of the members
of TCF’s Board are replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of appointment or election; or (iv) the acquisition, by
a person or persons acting as a group, of TCF’s assets that have a total gross
fair market value equal to or exceeding forty percent (40%) of the total gross
fair market value of TCF’s assets in a single transaction or within a 12-month
period ending with the most recent acquisition. For purposes of this Section,
gross fair market value means the value of TCF’s assets, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets. No trust department or designated fiduciary or
other trustee of such trust department of TCF or a subsidiary of TCF, or other
similar fiduciary capacity of TCF with direct voting control of the stock shall
be treated as a person or group within the meaning of subsection (i) immediately
above. Further, no profit


9

--------------------------------------------------------------------------------





sharing, employee stock ownership, employee stock purchase and savings, employee
pension, or other employee benefit plan of TCF or any of its subsidiaries, and
no trustee of any such plan in its capacity as such trustee, shall be treated as
a person or group within the meaning of subsection (i) immediately above.
Notwithstanding any other provision of this Agreement to the contrary, (i) to
the extent that any payment or benefit subject to Code Section 409A is payable
due to a Change in Control, an event shall not be considered a Change in Control
with respect to such payment or benefit unless it constitutes a “change in
ownership,” a “change in effective control” or a “change in a substantial
portion of the assets” within the meaning of 26 C.F.R. §409A-3(i)(5), (ii) the
Merger shall not constitute and shall be deemed not to constitute a Change in
Control for purposes of Section 1.(b) of this Agreement, (iii) the Merger shall
not constitute and shall be deemed not to constitute a Change in Control for
purposes of Section 7.(c) of this Agreement such that the provisions in Section
7.(c) of this Agreement shall not apply to any terminations incurred on or
within two (2) years after the closing date of the Merger, (iv) the Merger shall
constitute and shall be deemed to constitute a Change in Control for purposes of
Section 7.(b) of this Agreement, (v) for purposes of Section 6.(c) of this
Agreement, the Merger shall constitute and be considered to constitute a Change
in Control such that the provisions in Section 6.(c) of this Agreement shall not
apply to any terminations incurred on or within two (2) years after the closing
date of the Merger, and (vi) subsection (iii) of this sentence shall not
preclude the otherwise qualifying applicability of Section 7.(c) of this
Agreement with respect to a subsequent Change in Control occurring after the
Effective Date and during such two (2) year period.


(b)Equity-Based Awards. Unless specified otherwise in the purchase agreement or
other controlling agreement, all equity-based awards previously granted to
Executive and outstanding at the time of a Change in Control shall be treated as
set forth below, provided, that, for the avoidance of doubt, with respect to the
Merger, equity-based awards previously granted to Executive and outstanding at
the time of such deemed Change in Control shall include all Legacy TCF
equity-based awards assumed in the Merger, but shall exclude the retention
equity award granted by TCF to the Executive concurrently with the execution of
this Agreement.


(i)Stock Options. All stock options shall continue to vest under the vesting
schedule in effect immediately prior to the Change in Control. If TCF is not the
surviving entity, all unvested stock options shall be converted into shares of
the surviving entity’s common stock at the applicable exchange ratio on the date
of the Change in Control. If TCF terminates Executive’s Employment Without Cause
or if Executive terminates Employment due to Good Reason within two (2) years
following the Change in Control, upon satisfaction of the Release requirements
in Section 6(c)(i)(A) above, any outstanding unvested stock options on the
Employment Termination Date shall one hundred percent (100%) vest and be
exercisable until the earlier of their original term and three (3) years
following the Employment Termination Date.


(ii)TRS Awards. All TRS Awards shall continue to vest under the vesting schedule
in effect immediately prior to the Change in Control. If TCF is not the
surviving entity, all unvested TRS Awards shall be converted into TRS Awards of
the surviving entity’s common stock at the applicable exchange ratio on the date
of the Change in Control. If TCF terminates Executive’s Employment Without Cause
or if Executive terminates Employment due to Good Reason within two (2) years
following the Change in Control, upon satisfaction of the Release requirements
in Section 6(c)(i)(A) above, any remaining unvested TRS Awards automatically
shall one hundred percent (100%)


10

--------------------------------------------------------------------------------





vest and be converted (in the case of unit awards) into TCF’s Common Stock (or
that of the surviving entity, as applicable), with settlement (in the case of
unit awards) to occur within seven (7) days thereafter.


(iii)PRS Awards. All PRS Awards shall continue to vest on a time-basis under the
vesting schedule in effect immediately prior to the Change in Control. As of the
date of the Change in Control, the PRS Awards shall be valued at the greater of
one hundred percent (100%) of Target and actual performance as of the last day
of the most recently completed quarter. If TCF terminates Executive’s Employment
Without Cause or if Executive terminates Employment due to Good Reason within
two (2) years following the Change in Control, subject to satisfaction of the
Release requirements in Section 6(c)(i)(A), any unvested PRS Awards
automatically shall one hundred percent (100%) vest, with settlement (in the
case of unit awards) to occur within seven (7) days thereafter.


(iv)Other Equity Awards. All other equity-based awards shall continue to vest in
accordance with the terms of the applicable equity-based plan or controlling
agreement in effect immediately prior to the Change in Control.


(c)Termination Without Cause or Good Reason Termination. If Executive incurs a
Termination Without Cause or Separates from Service due to Good Reason within
either two (2) years following the date of a Change in Control or six (6) months
before the date of a Change in Control (“Change in Control Termination”),
Executive shall be entitled to Change in Control Severance, as described below
(“Change in Control Severance”).


(i)Severance Pay. If Executive incurs a Change in Control Termination, Executive
shall be entitled to receive Change in Control Severance in the amount of one
and one-half (1.5) times the sum of (A) Executive’s then Base Salary,
disregarding any Base Salary reduction due to a Good Reason termination, plus
(B) the average of Executive’s bonuses under TCF’s annual executive incentive
plan for each of the three (3) most recent complete calendar years of
Executive’s employment with TCF (or the lesser number of complete calendar years
that Executive has been employed by TCF), payable in one (1) lump sum cash
payment (“Change in Control Severance Pay”). The Change in Control Severance Pay
is conditioned upon Executive and TCF executing the Release described in Section
6(c)(i)(A), which is enforceable within sixty (60) days following Executive’s
Employment Termination Date. The Change in Control Severance Pay shall be
payable to Executive on the first pay date after sixty (60) days have lapsed
following Executive’s Separation from Service, provided that if the 60-day
period spans two (2) calendar years, the payment shall be made on the first pay
date in the second calendar year and provided further that TCF, in its sole
discretion, may make the payment earlier if such commencement does not violate
Code Section 409A. Notwithstanding the foregoing, if Executive is entitled to
Change in Control Severance but violates any provisions of Sections 10 through
12 hereof after termination of Employment, TCF shall have any remedies,
including claw back, that may be available to TCF in law or at equity.


(ii)Health Stipend. TCF shall pay Executive a lump sum cash stipend equal to Ten
Thousand Dollars ($10,000.00), conditioned on Executive’s execution of the
Release described herein that becomes irrevocable within sixty (60) days
following


11

--------------------------------------------------------------------------------





Executive’s Employment Termination Date, with the stipend payable on the first
payroll date after sixty (60) days have lapsed following Executive’s Separation
from Service, provided that if the 60-day period spans two (2) calendar years,
the payment shall be made on the first pay date in the second calendar year and
provided further that TCF, in its sole discretion, may make the payment earlier
if such commencement does not violate Code Section 409A. Although the payment
under this paragraph is intended to fund payment for health coverage, the
payment is not required to be used for health coverage and Executive may use the
payment for any purpose.


(iii)Outplacement Services. TCF shall provide Executive with executive-level
outplacement services through an outplacement services firm selected by TCF with
Executive’s approval, which approval shall not be withheld if the firm selected
is reputable, for a period not to exceed twelve (12) months after Executive’s
Employment Termination Date. The timing of outplacement services shall be
determined by Executive, provided that all costs under this subsection must be
incurred, and all applicable payments to the outplacement firm made, within
twelve (12) months following Executive’s Employment Termination Date.


(d)Golden Parachute Cap.


(i)If the payment of any amounts or benefits to Executive under this Agreement
(together with any other payments or benefits in the nature of compensation)
under Code Section 280G(b)(2) (the “Total Payments”) would be subject to the
excise tax imposed by Code Section 4999, the aggregate Present Value of the
Payments (defined below) under this Agreement shall be reduced (but not below
zero) to the Reduced Amount, but only if reducing the Payments provides
Executive with a Net After-Tax benefit that is greater than if the reduction is
not made. The reduction of amounts or benefits payable hereunder, if applicable,
shall be determined by the Accounting Firm (defined below) in an amount that has
the least economic cost to Executive and, to the extent the economic cost is
equivalent, then all Payments, in the aggregate, shall be reduced in the inverse
order of when the Payments, in the aggregate, would have been made to Executive
until the specified reduction is achieved. For purposes of this Agreement, the
following definitions apply:


(A)“Net After-Tax Benefit” means the Present Value of a Payment, net of all
federal, state and local income, employment and excise taxes, determined by
applying the highest marginal rate(s) applicable to an individual for
Executive’s taxable year in which Payment is made;


(B)“Payment” means any payment or distribution in the nature of compensation
(within the meaning of Code Section 280G(b)(2)) to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise;


(C)“Present Value” means the value determined in accordance with Code Section
280G;


(D)“Reduced Amount” means an amount expressed in Present Value that maximizes
the aggregate Present Value of Payments without causing


12

--------------------------------------------------------------------------------





any Payment to be subject to excise tax under Code Section 4999 or the corporate
deduction limitation under Code Section 280G.


(ii)The Code Section 280G calculations under this Agreement and the
determination that Payments shall be reduced or not reduced based on the Net
After-Tax Benefit shall be made by a nationally recognized independent
accounting firm selected by TCF (the “Accounting Firm”), which shall provide its
determination and any supporting calculations to TCF and Executive within ten
(10) calendar days after Executive’s Separation from Service (as defined in
Section 14(c)(ii)). The reasonable costs and expenses of the Accounting Firm
shall be borne by TCF. In making its determination, the Accounting Firm shall
take into account (if applicable), the value of Executive’s Non-Competition
covenant set forth in Section 12, which shall be determined by the independent
appraisal of a nationally-recognized business valuation firm selected and paid
for by TCF, and a portion of the Payments shall, to the extent of the appraised
value, be specifically allocated as reasonable compensation for such
Non-Competition covenant and shall not be treated as a parachute payment. If the
Accounting Firm’s determination is disputed by the Internal Revenue Service, TCF
shall reimburse Executive for the cost of (A) Executive’s reasonable attorneys’
fees for counsel selected by TCF, and (B) any tax penalties (including excise
taxes) and interest ultimately incurred by Executive upon resolution of the
dispute. Reimbursement shall be made in accordance with the Code Section 409A
procedures set forth in Section 4, above.


8.Conditions to Severance and Change in Control Severance. To be eligible for
Severance, or Change in Control Severance, Executive must meet the following
conditions: (a) Executive must comply with Executive’s obligations under this
Agreement and that continue after termination of Employment; (b) Executive must
promptly sign and continue to honor the Release referenced above, in a form
acceptable to TCF, of any and all claims arising out of or relating to
Executive’s employment or its termination and any and all claims that Executive
might otherwise have against TCF, its Affiliates, or any of their officers,
directors, employees and agents, provided that the Release shall not waive
Executive’s right to claims or rights related to (i) this Agreement; (ii) unpaid
Base Salary through the Employment Termination Date; (iii) unpaid expense
reimbursements for authorized business expenses incurred before the Employment
Termination Date; (iv) any Equity Plan benefits; (v) benefit plans (for example
to convert life insurance); (vi) any rights under the terms of any qualified
retirement plan covering Executive; and (vii) rights of indemnification under
TCF’s or the Bank’s Articles of Incorporation or Bylaws, as applicable, or any
indemnification agreement entered into between Executive, TCF, the Bank or any
Affiliate (in addition, the Release does not affect Executive’s right to
cooperate in an investigation by the Equal Employment Opportunity Commission);
(c) Executive must resign upon written request by TCF from all positions with or
representing TCF or any Affiliate, including but not limited to, membership on
boards of directors; and (d) Executive must provide TCF for a period of six (6)
months after the Employment Termination Date with consulting services regarding
matters within the scope of Executive’s former duties upon request by TCF’s
Chief Executive Officer.


9.Representations of Executive. Executive represents and warrants that Executive
is not obligated or restricted under any agreement (including any
non-competition or confidentiality agreement), judgment, decree, order or other
restraint of any kind that could impair Executive’s ability to perform the
duties and obligations required hereunder. Executive further agrees that
Executive shall not divulge to TCF or any Affiliate any confidential information
and/or trade


13

--------------------------------------------------------------------------------





secrets belonging to others, including Executive’s former employers, nor shall
TCF or an Affiliate seek to elicit from Executive such information. Consistent
with the foregoing, Executive shall not provide to TCF or an Affiliate, nor
shall they request, any documents or copies of documents containing such
information.


10.Confidential Information.


(a)Executive acknowledges that TCF has and shall give Executive access to
certain highly-sensitive, confidential, and proprietary information belonging to
TCF, its Affiliates or third parties who may have furnished such information
under obligations of confidentiality, relating to and used in TCF’s Business
(collectively, “Confidential Information”). Executive acknowledges that, unless
otherwise available to the public, Confidential Information includes, but is not
limited to, the following categories of confidential or proprietary information
and material financial statements and information; budgets, forecasts, and
projections; business and strategic plans; marketing, sales, and distribution
strategies; research and development projects; records relating to any
intellectual property developed by, owned by, controlled, or maintained by TCF
or its Affiliates; information related to TCF’s or its Affiliates’ inventions,
research, products, designs, methods, formulae, techniques, systems, processes;
customer lists; non-public information relating to TCF’s or its Affiliates’
customers, suppliers, distributors, or investors; the specific terms of TCF’s or
its Affiliates’ agreements or arrangements, whether oral or written, with any
customer, supplier, vendor, or contractor with which TCF or its Affiliates may
be associated from time to time; and any and all information relating to the
operation of TCF’s or its Affiliates’ business which TCF or its Affiliates may
from time to time designate as confidential or proprietary or that Executive
reasonably knows should be, or has been, treated by TCF or its Affiliates as
confidential or proprietary. Confidential Information encompasses all formats in
which information is preserved, whether electronic, print, or any other form,
including all originals, copies, notes, or other reproductions or replicas
thereof.


(b)Confidential Information does not include any information that: (i) at the
time of disclosure is generally known to, or readily ascertainable by, the
public; (ii) becomes known to the public through no fault of Executive or other
violation of this Agreement; or (iii) is disclosed to Executive by a third party
under no obligation to maintain the confidentiality of the information.


(c)Executive acknowledges that Confidential Information owned or licensed by TCF
or its Affiliates is unique, valuable, proprietary and confidential; derives
independent actual or potential commercial value from not being generally known
or available to the public; and is subject to reasonable efforts to maintain its
secrecy. Executive hereby relinquishes, and agrees that Executive shall not at
any time claim, any right, title or interest of any kind in or to any
Confidential Information.


(d)During and after Executive’s Employment with TCF, Executive shall hold in
trust and confidence all Confidential Information, and shall not disclose any
Confidential Information to any person or entity, except in the course of
performing duties assigned by TCF or as authorized in writing by TCF. Executive
further agrees that during and after Executive’s Employment with TCF, Executive
shall not use any Confidential Information for the benefit of any third party,
except in the course of performing duties assigned by TCF or as authorized in
writing by TCF.


14

--------------------------------------------------------------------------------





(e)The restrictions in Section 10(d) above shall not apply to any information to
the extent that Executive is required to disclose such information by law,
provided that Executive (i) notifies TCF of the existence and terms of such
obligation, (ii) gives TCF a reasonable opportunity to seek a protective or
similar order to prevent or limit such disclosure, and (iii) only discloses that
information actually required to be disclosed.


(f)Upon request by TCF during Employment and automatically and immediately at
termination of Employment, Executive shall return to TCF all Confidential
Information in any form (including all copies and reproductions thereof) and all
other property whatsoever of TCF in Executive’s possession or under Executive’s
control. If requested by TCF, Executive shall certify in writing that all such
materials have been returned to TCF. Executive also expressly agrees that
immediately upon the termination of Executive’s Employment with TCF for any
reason, Executive shall cease using any secure website, computer systems, e-mail
system, or phone system or voicemail service provided by TCF for the use of its
employees.


11.Assignment of Inventions.


(a)Executive agrees that all developments or inventions (including without
limitation any and all software programs (source and object code), algorithms
and applications, concepts, designs, discoveries, improvements, processes,
techniques, know-how and data) that result from work performed by Executive for
TCF and its Affiliates, whether or not patentable or registrable under copyright
or similar statutes or subject to analogous protection (“Inventions”), shall be
the sole and exclusive property of TCF or its nominees, and Executive shall and
hereby does assign to TCF all rights in and to such Inventions upon the creation
of any such Invention, including, without limitation: (i) patents, patent
applications and patent rights throughout the world; (ii) rights associated with
works of authorship throughout the world, including copyrights, copyright
applications, copyright registrations, mask work rights, mask work applications
and mask work registrations; (iii) rights relating to the protection of trade
secrets and confidential information throughout the world; (iv) rights analogous
to those set forth herein and any other proprietary rights relating to
intangible property; and (v) divisions, continuations, renewals, reissues and
extensions of the foregoing (as applicable), now existing or hereafter filed,
issued or acquired (collectively, the “IP Rights”).


(b)For avoidance of doubt, if any Inventions fall within the definition of “work
made for hire” as such term is defined in 17 U.S.C. § 101, such Inventions shall
be considered “work made for hire” and the copyright of such Inventions shall be
owned solely and exclusively by TCF. If any Invention does not fall within such
definition of “work made for hire” then Executive’s right, title and interest in
and to such Inventions shall be assigned to TCF pursuant to Section 11(a) above.


(c)TCF and its nominees shall have the right to use and/or to apply for
statutory or common law protections for such Inventions in any and all
countries. Executive further agrees, at TCF’s expense, to: (i) reasonably assist
TCF in obtaining and from time to time enforcing such IP Rights relating to
Inventions, and (ii) execute and deliver to TCF or its nominee upon reasonable
request all such documents as TCF or its nominee may reasonably determine are
necessary or appropriate to effect the purposes of this Section 11, including
assignments of inventions. Such documents may be necessary to: (A) vest in TCF
or its nominee clear and marketable title in and to Inventions; (B) apply for,
prosecute and obtain patents, copyrights, mask works rights and other rights and
protections relating to Inventions; or (C) enforce patents,


15

--------------------------------------------------------------------------------





copyrights, mask works rights and other rights and protections relating to
Inventions. Executive’s obligations pursuant to this Section 11 shall continue
beyond the termination of Executive’s Employment with TCF. If TCF is unable for
any reason to secure Executive’s signature to any lawful and necessary document
required to apply for or execute any patent, trademark, copyright or other
applications with respect to any Inventions (including renewals, extensions,
continuations, divisions or continuations in part thereof), Executive hereby
irrevocably designates and appoints TCF and its then current Chief Executive
Officer as Executive’s agent and attorney-in-fact to act for and in behalf and
instead of Executive, to execute and file any such application and to do all
other lawfully permitted acts to further the prosecution and issuance of
patents, trademarks, copyrights or other rights thereon with the same legal
force and effect as if executed by Executive.


(d)The obligations of Executive under Section 11(a) above shall not apply to any
Invention that Executive developed entirely on Executive’s own time without
using TCF’s equipment, supplies, facility or trade secret information, except
for those Inventions that (i) relate to TCF’s business or actual or demonstrably
anticipated research or development, or (ii) result from any work performed by
Executive for TCF. Executive shall bear the burden of proof in establishing the
applicability of this subsection to a particular circumstance.


12.Non-Competition, Non-Solicitation and Non-Disparagement.


(a)Purpose. Executive understands and agrees that the purpose of this Section 12
is solely to protect TCF’s legitimate business interests, including, but not
limited to its confidential and proprietary information, customer relationships
and goodwill, and TCF’s competitive advantage. Therefore, Executive agrees to be
subject to restrictive covenants under the following terms.


(b)Definitions. As used in this Agreement, the following terms have the meanings
given to such terms below.


(i)“Business” means the business(es) in which TCF or its Affiliates were engaged
in at the time of, or during the twelve (12) month period prior to, Executive’s
termination of Employment for any or no reason whether by TCF or the Executive.


(ii)“Customer” means any person or entity who is or was a customer, supplier or
client of TCF or its Affiliates with whom Executive had any contact or
association for any reason and with whom Executive had dealings on behalf of TCF
or its Affiliates in the course of Executive’s Employment with TCF.


(iii)“TCF Employee” means any person who is or was an employee of TCF or its
Affiliates at the time of, or during the twelve (12) month period prior to,
Executive’s termination of Employment for any or no reason whether by TCF or the
Executive.


(iv)“Restricted Period” means the period during Executive’s Employment with TCF
and for eighteen (18) months from and after Executive’s termination of
Employment for any or no reason whether by TCF or the Executive; provided,
however, that this period shall be tolled and shall not run during any time
Executive is in violation of this Section 12, it being the intent of the parties
that the Restricted Period shall be extended for any period of time in which
Executive is in violation of this Section 12.


16

--------------------------------------------------------------------------------







(v)“Restricted Territory” means Minnesota or any other state in which TCF or any
Affiliate operates any Business, or operated any Business during the twelve (12)
month period prior to, Executive’s termination of Employment for any or no
reason whether by TCF or the Executive.


(c)Non-Competition. During the Restricted Period, Executive shall not in the
Restricted Territory, on Executive’s own behalf or on behalf of any other
person:


(i)assist or have an interest in (whether or not such interest is active),
whether as partner, investor, stockholder, officer, director or as any type of
principal whatever, any person, firm, partnership, association, corporation or
business organization, entity or enterprise that is or is about to become
directly or indirectly engaged in, any business or activity (whether such
enterprise is in operation or in the planning or development stage) that
competes in any manner with a Business of TCF or its Affiliates; provided,
however, that Executive shall be permitted to make passive investments in the
stock of any mutual company or publicly traded business (including a competitive
business), as long as the stock investment in any competitive business does not
rise above one percent (1%) of the outstanding shares of such business; or


(ii)enter into the employment of or act as an independent contractor or agent
for or advisor or consultant to, any person, firm, partnership, association,
corporation, business organization, entity or enterprise that is or is about to
become directly or indirectly engaged in, any business or activity (whether such
enterprise is in operation or in the planning or development stage) that
competes in any manner with the Business of TCF or its Affiliates, or is a
governmental regulator agency of the Business.


(d)Non-Solicitation. During the Restricted Period, Executive shall not, directly
or indirectly, on Executive’s own behalf or on behalf of any other party:


(i)Call upon, solicit, divert, encourage or attempt to call upon, solicit,
divert, or encourage any Customer for purposes of marketing, selling, or
providing products or services to such Customer that are similar to or
competitive with those offered by TCF or its Affiliates;


(ii)Accept as a customer any Customer for purposes of marketing, selling, or
providing products or services to such Customer that are similar to or
competitive with those offered by TCF or its Affiliates;


(iii)Induce, encourage, or attempt to induce or encourage any Customer to
purchase or accept products or services that are similar to or competitive with
those offered by TCF or its Affiliates from any person or entity (other than TCF
or its Affiliates) engaging in the Business;


(iv)Induce, encourage, or attempt to induce or encourage any Customer to reduce,
limit, or cancel its business with TCF or its Affiliates; or


(v)Solicit, induce, or attempt to solicit or induce any TCF Employee to
terminate employment with TCF or its Affiliates.


17

--------------------------------------------------------------------------------







(e)Non-Disparagement. Executive agrees not to disparage TCF and its Affiliates
following Executive’s termination of Employment for any or no reason whether by
TCF or the Executive.


(f)Reasonableness of Restrictions. Executive acknowledges and agrees that the
restrictive covenants in this Agreement (i) are essential elements of
Executive’s Employment by TCF and are reasonable given Executive’s access to
TCF’s and its Affiliates’ Confidential Information and the substantial knowledge
and goodwilll Executive shall acquire with respect to the Business of TCF and
its Affiliates as a result of Executive’s Employment with TCF, and the unique
and extraordinary services to be provided by Executive to TCF; and (ii) are
reasonable in time, territory, and scope, and in all other respects.


(g)Preserve Livelihood. Executive represents that Executive’s experience,
capabilities and personal assets are such that this Agreement does not deprive
Executive’s from either earning a livelihood in the unrestricted business
activities which remain open to Executive’s or from otherwise adequately and
appropriately supporting herself and Executive’s family.


(h)Judicial Modification. Should any part or provision of this Section 12 be
held invalid, void, or unenforceable in any court of competent jurisdiction,
such invalidity, voidness, or unenforceability shall not render invalid, void,
or unenforceable any other part or provision of this Agreement. The parties
further agree that if any portion of this Section 12 is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration,
territory, or other restrictions are deemed to be invalid or unreasonable in
scope, the invalid or unreasonable terms shall be replaced by terms that such
court deems valid and enforceable and that come closest to expressing the
intention of such invalid or unenforceable terms.


13.Enforcement. Executive acknowledges and agrees that TCF shall suffer
irreparable harm in the event that Executive breaches any of Executive’s
obligations under Sections 10 through 12 of this Agreement and that monetary
damages would be inadequate to compensate TCF for such breach. Accordingly,
Executive agrees that, in the event of a breach by Executive of any of
Executive’s obligations under Sections 10 through 12 of this Agreement, TCF
shall be entitled to obtain from any court of competent jurisdiction preliminary
and permanent injunctive relief, and expedited discovery for the purpose of
seeking relief, in order to prevent or to restrain any such breach. TCF shall be
entitled to recover its costs incurred in connection with any action to enforce
Sections 10 through 12 of this Agreement, including reasonable attorneys’ fees
and expenses.


14.Miscellaneous.


(a)Entire Agreement. As of the Effective Date, this Agreement, when aggregated
with the attached Release, constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior agreements,
including the Prior Agreement (whether written or oral and whether express or
implied) between the parties to the extent related to such subject matter.




18

--------------------------------------------------------------------------------





(b)Successors and Assigns.


(i)This Agreement shall not be terminated by any merger or consolidation of TCF,
whereby TCF is not the surviving or resulting corporation, or as a result of any
transfer of all or substantially all of TCF’s assets. In the event of any such
merger, consolidation or transfer of assets, the provisions of this Agreement
shall be binding upon the surviving or resulting corporation or the person or
entity to which such assets are transferred.


(ii)TCF agrees that concurrently with any merger, consolidation or transfer of
assets constituting a Change in Control, it shall cause any successor or
transferee unconditionally to assume, by written instrument delivered to
Executive (or Executive’s beneficiary or estate), all of TCF’s obligations
hereunder. Failure of TCF to obtain such assumption prior to the effective date
of any Change in Control shall be a material breach of TCF’s obligations to
Executive under this Agreement.


(iii)This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors, permitted assigns and, in the case of
Executive, heirs, executors, and/or personal representatives. Executive may not
assign, delegate or otherwise transfer any of Executive’s rights, interests or
obligations in this Agreement. If Executive shall die while any amounts would be
payable to Executive hereunder had Executive continued to live, all such amounts
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to such person or persons appointed in writing by Executive to
receive such amounts or, if no such person is appointed, to Executive’s estate.


(c)Application of Internal Revenue Code Section 409A.


(i)All payments and benefits provided under this Agreement are intended to be
exempt from, or in accordance with, Code Section 409A, and the Agreement is to
be interpreted accordingly. Each installment payment is intended to constitute a
separate benefit and terms such as “Employment termination,” “termination from
Employment” or like terms are intended to constitute a Separation from Service,
as defined below. To the extent exempt from Code Section 409A, payments are
intended to be exempt under the short term deferral exemption, or exempt or
partially exempt under the involuntary separation pay plan exemption.
Notwithstanding the forgoing, neither TCF nor any Affiliate has responsibility
for any taxes, penalties or interest incurred by Executive in connection with
payments and benefits provided under this Agreement, including any imposed by
Code Section 409A.


(ii)Despite other payment timing provisions in this Agreement, any payments and
benefits provided under Sections 6(c) and 7(c) that constitute nonqualified
deferred compensation that are subject to Code Section 409A, shall not commence
in connection with Executive’s termination of Employment unless and until
Executive has also incurred a “separation from service” (as such term is defined
in Treasury Regulation Section 1.409A-1(h)) (“Separation from Service”).
However, if TCF determines that the Severance is subject to Code Section 409A,
and Executive is a “Specified Employee” (as defined under Code Section 409A) at
the time of Separation from Service, then, solely to the extent necessary to
avoid adverse tax consequences to Executive under


19

--------------------------------------------------------------------------------





Code Section 409A, the timing of any Severance payments shall be delayed until
the earlier to occur of: (A) the date that is six (6) months and one (1) day
after Executive’s Separation from Service, or (B) the date of Executive’s death
(such applicable date, the “Specified Employee Initial Payment Date”), and TCF
(or the successor entity thereto, as applicable) shall (1) pay to Executive a
lump sum amount equal to the sum of the Severance payments that Executive
otherwise would have received through the Specified Employee Initial Payment
Date if the commencement of Severance had not been so delayed pursuant to this
Section, and (2) commence paying the balance of the Severance in accordance with
the applicable payment schedules set forth in this Agreement.


(d)Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same agreement. Facsimile or PDF reproductions of
original signatures shall be deemed binding for the purpose of the execution of
this Agreement.


(e)Notices. Any notice pursuant to this Agreement must be in writing and shall
be deemed effectively given to the other party on (i) the date it is actually
delivered by overnight courier service (such as FedEx) or personal delivery of
such notice in person, or (ii) three (3) days after mailing by certified or
registered U.S. mail, return receipt requested; in each case the appropriate
address shown below (or to such other address as a party may designate by notice
to the other party):


If to Executive:
Brian Maass

    


If to TCF:
TCF Financial Corporation

200 Lake Street East
Wayzata, MN 55391
Attention: Chief Executive Officer
(with a copy to the Chief Human Resources Officer)


(f)Amendments and Waivers. No amendment of any provision of this Agreement shall
be valid unless the amendment is authorized by TCF’s Board or a committee of
TCF’s Board, is in writing and signed by TCF and Executive. No waiver of any
provision of this Agreement shall be valid unless the waiver is in writing and
signed by the waiving party. The failure of a party at any time to require
performance of any provision of this Agreement shall not affect such party’s
rights at a later time to enforce such provision. No waiver by a party of any
breach of this Agreement shall be deemed to extend to any other breach hereunder
or affect in any way any rights arising by virtue of any other breach.


(g)Severability. Each provision of this Agreement is severable from every other
provision of this Agreement. Any provision of this Agreement that is determined
by any court of competent jurisdiction to be invalid or unenforceable shall not
affect the validity or enforceability of any other provision. Any provision of
this Agreement held invalid or unenforceable only in part or degree shall remain
in full force and effect to the extent not held invalid or unenforceable.




20

--------------------------------------------------------------------------------





(h)No Further Obligations. Except as expressly provided above or as otherwise
required by law, TCF shall have no obligations to Executive in the event of the
termination of this Agreement for any reason.


(i)Construction. The section headings in this Agreement are inserted for
convenience only and are not intended to affect the interpretation of this
Agreement. Any reference in this Agreement to any “Section” refers to the
corresponding Section of this Agreement. The word “including” in this Agreement
means “including without limitation.” This Agreement shall be construed as if
drafted jointly by TCF and Executive, and no presumption or burden of proof
shall arise favoring or disfavoring TCF or Executive by virtue of the authorship
of any provision in this Agreement. All words in this Agreement shall be
construed to be of such gender or number as the circumstances require.


(j)Survival. The terms of Sections 6 through 14 shall survive the termination of
this Agreement for any reason.


(k)Remedies Cumulative. The rights and remedies of the parties under this
Agreement are cumulative (not alternative) and in addition to all other rights
and remedies available to such parties at law, in equity, by contract or
otherwise.


(l)Venue. Executive and TCF agree that the exclusive forum for resolving any
disputes between the parties related to the Agreement shall be arbitration
before the American Arbitration Association applying the Employment Arbitration
Rules and Mediation Procedures as amended and effective November 1, 2009. The
Arbitrator shall be empowered to grant any legal or equitable relief available
to the parties, including interim equitable relief as set forth in the Optional
Rules for Emergency Measures of Protection. Any award of the Arbitration may be
enforced through proceedings in a court of competent jurisdiction.


(m)Governing Law. This Agreement shall be governed by the laws of the State of
Minnesota without giving effect to any choice or conflict of law principles of
any jurisdiction.


[Signatures are on the Next Page]


21

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as set forth below.


 
/s/ Brian Maass
Brian Maass, Executive


Date: December 13, 2019




TCF FINANCIAL CORPORATION




By:/s/ Craig R. Dahl               
Name:Craig R. Dahl
Title: CEO and President
Date: December 13, 2019




TCF NATIONAL BANK




By:/s/ Craig R. Dahl               
Name:Craig R. Dahl
Title: Chief Executive Officer
Date: December 13, 2019




 
 







22

--------------------------------------------------------------------------------








APPENDIX A
EMPLOYMENT AGREEMENT RELEASE
THIS RELEASE AGREEMENT (the “Release”) is made as of the ____ day of _______,
20__, by and between TCF Financial Corporation (collectively with TCF National
Bank and all of their affiliates, “TCF”), and Brian Maass (the “Executive”) (in
the aggregate, the “Parties”).
WHEREAS, TCF and Executive have entered into an Employment Agreement dated as of
______ ____, 20___ (the “Employment Agreement”), pursuant to which Executive is
entitled to receive certain additional compensation upon termination of
Executive’s Employment with TCF Without Cause or for Good Reason (all as defined
in the Employment Agreement); and
WHEREAS, Executive’s receipt of the additional compensation under the Employment
Agreement is conditioned upon the execution of this Release that is mutually
acceptable to the Parties; and
WHEREAS, Executive’s Employment with TCF has been/shall be terminated effective
______________ __, 20__ [Without Cause] [due to Good Reason by the Executive];
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, it is agreed between the Parties as follows:
1.    Additional Compensation. Subject to the terms and conditions hereof, TCF
shall pay Executive the additional compensation set forth in Sections 6(c) or
7(c), as applicable, of the Employment Agreement, net of applicable withholding
taxes, commencing after the expiration of the waiting period set forth herein
and in accordance with the terms of the Employment Agreement.
2.    Release.
(a)    In exchange for the good and valuable consideration set forth herein,
Executive agrees for herself, Executive’s heirs, administrators,
representatives, executors, successors and assigns (“Releasors”), to irrevocably
and unconditionally release, waive and forever discharge any and all manner of
action, causes of action, claims, rights, promises, charges, suits, damages,
debts, lawsuits, liabilities, rights, due controversies, charges, complaints,
remedies, losses, demands, obligations, costs, expenses, fees (including,
without limitation attorneys’ fees), or any and all other liabilities or claims
of whatsoever nature, whether arising in contract, tort, or any other theory of
action, whether arising in law or in equity, whether known or unknown, choate or
inchoate, matured or unmatured, contingent or fixed, liquidated or unliquidated,
accrued or unaccrued, asserted or unasserted, including, but not limited to, any
claim and/or claim of damages or other relief for tort, breach of contract,
personal injury, negligence, age discrimination under The Age Discrimination In
Employment Act of 1967 (as amended), employment discrimination prohibited by
other federal, state or local laws including sex, race, national origin, marital
status, age, handicap, height, weight, or religious discrimination, and any
other claims of unlawful employment practices or any other unlawful criterion or
circumstance which Executive and Releasors had, now have, or may have in the
future against each or any of TCF, its parent, divisions, affiliates and related
companies or entities, regardless of its or their form of business organization


1

--------------------------------------------------------------------------------





(the “Company Entities”), any predecessors, successors, joint ventures, and
parents of any Company Entity, and any and all of their respective past or
present directors, officers, shareholders, partners, employees, consultants,
independent contractors, trustees, administrators, insurers, agents, attorneys,
representative and fiduciaries, successors and assigns including without
limitation all persons acting by, through, under or in concert with any of them
(all collectively, the “Released Parties’) arising out of or relating to
Executive’s Employment relationship with TCF, its predecessors, successors or
affiliates and the termination thereof. Executive understands that Executive
does not waive rights or claims that may arise after the date of this Release.
(b)    Executive acknowledges that Executive has read this Release carefully and
understands all of its terms.
(c)    Executive understands and agrees that Executive has been advised to
consult with an attorney prior to executing this Release.
(d)    Executive understands that Executive is entitled to consider this Release
for at least [twenty-one (21)][forty-five] days before signing the Release.
However, after due deliberation, Executive may elect to sign this Release
without availing herself of the opportunity to consider its provisions for at
least [twenty-one (21)][forty-five] days. Executive hereby acknowledges that any
decision to shorten the time for considering this Release prior to signing it is
voluntary, and such decision is not induced by or through fraud,
misrepresentation, or a threat to withdraw or alter the provisions set forth in
this Release in the event Executive elected to consider this Release for at
least [twenty-one (21)][forty-five] days prior to signing the Release.
(e)    Executive understands that Executive may revoke this Release as it
relates to any potential claim that could be brought or filed under the Age
Discrimination in Employment Act 29 U.S.C. §§ 621-634, within seven (7) days
after the date on which Executive signs this Release, and that this Release as
it relates to such a claim does not become effective until the expiration of the
seven (7) day period. In the event that Executive wishes to revoke this Release
within the seven (7) day period, Executive understands that Executive must
provide such revocation in writing to the then Chief Executive Officer of TCF
(with a copy to the Chief Human Resources Officer) at the address set forth
below.
(f)    In agreeing to sign this Release, Executive is doing so voluntarily and
agrees that Executive has not relied on any oral statements or explanations made
by TCF or its representatives.
(g)    This Release shall not be construed as an admission of wrongdoing by
either Executive or TCF.
3.    Notices. Every notice relating to this Release shall be in writing and if
given by mail shall be given by registered or certified mail with return receipt
requested. All notices to TCF shall be delivered to TCF’s Chief Executive
Officer (with a copy to the Chief Human Resources Officer) at TCF Financial
Corporation, 200 Lake Street East, Wayzata, MN 55391. All notices by TCF to
Executive shall be delivered to Executive personally or addressed to Executive
at Executive’s last residence address as then contained in TCF’s records, or
such other address as Executive may designate. Either party by notice to the
other may designate a different address to which notices shall be addressed. Any
notice given by TCF to Executive at Executive’s last designated address shall be
effective to bind any other person who shall acquire rights hereunder.


2

--------------------------------------------------------------------------------





4.    Governing Law. To the extent not preempted by Federal law, this Release
shall be governed by and construed in accordance with the laws of the State of
Minnesota, without giving effect to conflicts of laws.
5.    Counterparts. This Release may be executed in two (2) or more
counterparts, all of which when taken together shall be considered one (1), and
the same Release and shall become effective when the counterparts have been
signed by each party and delivered to the other party; it being understood that
both parties need not sign the same counterpart. In the event that any signature
is delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.
6.    Entire Agreement. This Release, when aggregated with the Employment
Agreement, contains the entire understanding of the parties with respect to the
subject matter hereof and together supersedes all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into this Release.
IN WITNESS WHEREOF, the parties hereto have executed this Release as of the day
and year first written above.
________________________________
Brian Maass, Executive




TCF FINANCIAL CORPORATION


By: _____________________________
Its: _____________________________




TCF BANK


By: _____________________________
Its: _____________________________










3

--------------------------------------------------------------------------------






WAIVER OF [21][45] DAY NOTICE PERIOD
I have been provided with the General Release Agreement (“Agreement”) between
TCF Financial Corporation (collectively with TCF Bank and all of their
affiliates, “TCF”) and Brian Maass (“Executive”).
I understand that I have [twenty-one (21)][forty-five (45)] days from the date
the Agreement was presented to me to consider whether or not to sign the
Agreement. I further understand that I have the right to seek counsel prior to
signing the Agreement.
I am knowingly and voluntarily signing and returning the Agreement prior to the
expiration of the [twenty-one (21)-day][forty-five (45)-day] consideration
period. I understand that I have seven (7) days from signing the Agreement to
revoke the Agreement, by delivering a written notice of revocation to the Chief
Executive Officer (with a copy to the Chief Human Resources Officer), TCF
Financial Corporation, 200 Lake Street East, Wayzata, MN 55391.


_________________________
Brian Maass, Executive




Dated:___________________




1